internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number legend x county dear uil we have considered your request for advance approval of your grant-making program under sec_4945 g of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 the purpose of your grant program is to assist students residing in x to further their education at an accredited institution the amount and number of the grants varies depending upon available funds usually you will give six to ten scholarships annually ranging from dollar_figure to dollar_figure renewable the scholarships are one time awards and are not any graduating high school senior residing in x or attending a x school who is accepted for enrollment in an accredited institution as a full time student is eligible to apply for the scholarships in order to be considered for the scholarship applicants must submit a an application that is available at all x schools and on the schools’ websites b a high school transcript and c two personal recommendations from non-relatives one of which must be from a certified staff person such as a principal teacher or guidance counselor selection of scholarship winners will be based on academic achievement community activity and personal recommendations academic achievement will be based on class standing college entrance exams and the overall excellence of the application the selection committee is composed of members of the organization committee members consist of a representative from each community in x and shall serve a3 year term each year applications are accepted until march the selection committee then meets to make final selections by secret ballots and then a majority vote will constitute a quorum to select the winners the winners are then announced at a local community meeting and or the recipient’s high school award ceremony the scholarships may not be awarded to any individual who is a relative of a member of the selection committee an officer or director of the organization or a disqualified_person the scholarships are paid directly to the student upon verification of college registration and enrollment as a full time student and receipt of a copy of their class schedule or paid tuition receipt if the scholarship recipient fails to provide proof they will be disqualified and the award will go to another applicant to prevent misuse of funds the recipient will sign a statement acknowledging that they will use the scholarship funds for school needs you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person and establish the amount and purpose of each grant sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements enclosure notice
